Citation Nr: 0506481	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 
 
2.  Entitlement to an increased rating for right knee 
chondromalacia patella with recurrent subluxation, currently 
evaluated as 20 percent disabling.   
 
3.  Entitlement to an increased rating for left knee 
chondromalacia patella, currently evaluated as 10 percent 
disabling.

4.  Propriety of the reduction the reduction in rating from 
20 percent to 10 percent for residuals of right shoulder 
separation. 

5.  Propriety of the reduction the reduction in rating from 
20 percent to 10 percent for residuals of left shoulder 
separation. 
 
6.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 until June 
1978, and from January 1980 until September 1988.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2002 
rating decision of the Columbia, South Carolina Regional 
Office (RO) that increased the rating for the veteran's right 
knee disability to 20 percent disabling, confirmed the 10 
percent evaluation for the left knee disability; and proposed 
to reduce the evaluations for each shoulder disability from 
20 to 10 percent; from a March 2003 rating decision that 
carried out the rating reduction for each shoulder, effective 
June 1, 2003; and from a July 2003 rating decision that 
denied entitlement to service connection for an acquired 
psychiatric disorder, and a total rating for compensation 
purposes based on individual unemployability (TDIU).

In a statement dated in April 2004, the veteran withdrew 
appeals as to the issues of increased ratings for hairline 
fracture of the left hand third metacarpal and residuals of 
fracture of the left wrist navicular bone.

In correspondence dated and received in July 2003, the 
veteran claimed increased ratings for the service-connected 
shoulder disabilities.  The RO has not adjudicated these 
issues (limiting its adjudication to the question of the 
propriety of the rating reductions).  They are not properly 
before the Board for appellate review and it is referred to 
the RO for appropriate action.

The issues of entitlement to service connection for an 
acquired psychiatric disorder secondary to service-connected 
orthopedic disability and entitlement to individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right knee chondromalacia patella is currently recognized 
as encompassing symptoms equating to moderate subluxation; 
and is also manifested by noncompensable limitation of 
flexion without limitation of extension or instability. 

2.  Left knee chondromalacia patella is manifested by 
noncompensable limitation of extension and flexion without 
subluxation or lateral instability.

3.  The veteran's right shoulder disability is manifested by 
limitation of arm motion to shoulder level.

4.  The veteran's left shoulder disability is manifested by 
limitation of arm motion to shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for chondromalacia 
of the right knee on the basis of subluxation; and a separate 
10 percent rating on the basis of limitation of flexion, are 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257 
(2004).

2.  The criteria for a 10 percent rating for chondromalacia 
of the left knee on the basis of limitation of extension; and 
a separate 10 percent rating for limitation of flexion are 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 5003, 5260, 5261.

3.  Restoration of the 20 percent rating for residuals of 
right shoulder separation is warranted.  38 U.S.C.A. 38 
U.S.C.A. §§ 5103A, 5107, 5112(b)(6) (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes 
5201, 5202 (2004).

4.  Restoration of the 20 percent rating for residuals of 
left shoulder separation is warranted.  38 U.S.C.A. §§ 5103A, 
5107, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 
4.2, 4.10, 4.71a, Diagnostic Code 5201, 5202.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms associated with his 
service-connected knee disorders are more severely disabling 
than reflected by the currently assigned disability 
evaluations and warrant higher ratings.  It is averred that 
the ratings for bilateral shoulder disability should not have 
been reduced, as associated symptomatology remains the same, 
and should be restored to 20 percent.  The veteran asserts 
that the most recent VA examinations of the service-connected 
disabilities have not been adequate for rating purposes 
because the claims folder was not reviewed at the time of 
examination.  For this reason, it is maintained that re-
examination is warranted before final adjudication of the 
issues on appeal.  

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The Act and 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.102 (2004).  They also include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  As 
evidenced by the February 2003 and April 2004 statements of 
the case and the March 2004 supplemental statement of the 
case, the appellant and representative have been notified of 
the law and regulations governing entitlement to the benefits 
sought, the evidence that would substantiate the claims, and 
the evidence which has been considered in connection with 
this appeal.  

Moreover, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  In a letter to the appellant dated in 
August 2002, the RO informed him of what the evidence had to 
show to establish entitlement to increased ratings for 
service-connected disability, what medical and other evidence 
the RO needed from him, what information or evidence the 
appellant could provide in support of the claim, and what 
evidence VA would try to obtain on his behalf.  

The August 2002 letter was issued prior to the initial 
adverse decisions in December 2002.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004) (holding that VCAA 
notice should generally be provided prior to the initial 
adverse decision on a claim).  The statement of the case 
contained the criteria for evaluating knee disabilities and 
explained why the RO did not find that the evidence showed 
entitlement to higher evaluations.  This notice was provided 
after the initial adverse decision, but the veteran was not 
prejudiced by the delayed notice.

The Pelegrini Court went on to say, however, that "there is 
no nullification or voiding requirement [of RO decisions 
issued prior to VCAA notice] either explicit or implicit in 
this decision.  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all necessary development has been 
accomplished.  VA has made reasonable and required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims as evidenced by scheduling him for a 
VA orthopedic examination in February 2004.  Extensive VA 
outpatient clinical records have been retrieved and 
associated with the claims folder.  The veteran had not 
identified any other sources from which medical records may 
be obtained.  

The veteran has questioned the adequacy of VA examinations on 
the basis that they did not take into account his history.  
The reports of the VA examinations do reflect, however, that 
the veteran's history was considered.  They report a history 
either supplied by the veteran or gleaned from a review of 
the records

Under these circumstances, the Board finds that there is no 
further assistance that would be reasonably likely to 
substantiate the claims.

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  Since the Board is restoring the 20 percent 
evaluation for each shoulder, further assistance is not 
required to substantiate these claims.  

Law and Regulations: General

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  The veteran's entire history is reviewed when making 
disability evaluations.  See generally Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995); 38 C.F.R. 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (1999), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim. Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

1.  Increased ratings for knee disabilities.

Factual Background

The veteran was afforded a VA joint examination in March 
2001.  He complained of bilateral knee pain, and stated that 
he had had injury in service with debridement of cartilage in 
1982.  It was reported that his primary problems were with 
walking or standing, and that he had difficulty climbing 
ladders or steps.  The veteran related that he obtained 
symptom relief with hot soaks and pads, as well as from 
Motrin and Tylenol. 

Upon physical examination of the knees, the veteran had no 
effusion.  Patellar tilt was observed, the left greater than 
the right, with tight lateral retinaculum.  Range of motion 
was from zero to 135 degrees.  There was a positive J sign, 
the left greater than the right.  No medial or joint line 
tenderness was elicited.  No anterior, posterior, varus or 
valgus instability was noted.  The Lachman's and McMurray's 
signs were negative.  

X-rays of the knees disclosed no significant joint space 
narrowing, malalignment or fracture injury.  There was no 
patellar tilt.  An impression of knees with patella mal-
tracking with tight lateral retinaculum, bilaterally, with 
patella was rendered.  It was added that this was progressing 
to patellofemoral arthritis.  

On a VA joint examination in June 2002, the veteran related 
that he continued to have pain, popping and difficulty 
squatting, walking up and down stairs, climbing ladders, etc.  
It was noted that kneeling and squatting hurt him 
tremendously.  Upon physical examination of the right knee, 
there was a curvilinear incision over the lateral aspect of 
the patella.  There was positive post patellar crepitus.  The 
veteran was found to have approximately 50 percent medial 
subluxation of the patella.  Medial and joint line tenderness 
was moderate.  Range of motion was from zero to 135 degrees.  
No instability was noted.  

Examination of the left knee revealed range of motion from 
zero to 130 degrees with positive patellar crepitus and 
minimal apprehension.  There was a 12-centimeter curvilinear 
lateral incision around the patella.  No instability was 
noted.  There was positive medial joint line tenderness.  The 
assessment was "past medical history significant for 
chondromalacia patella, status post surgery for lateral 
release and adjuvant therapies at that time on both knees 
with moderate patellofemoral arthrosis at this time."  It 
was added that there was minimal evidence of intra-articular 
arthrosis in the femorotibial joints.  X-rays of both knees 
were interpreted as negative.  

Additional VA outpatient clinical records dating from 1999 
were received.  In March 2001, the veteran complained of a 
lot of joint pain, to include in the knees.  He said that he 
had started helping out at a convenience store for about 10 
hours a week, but found himself working 40 hours a week, and 
noted pain in his knees relating to prolonged standing.  He 
said that Tylenol and Motrin dulled the pain and that his 
sister had told him to take Celebrex.  Right and left knee 
examination at that time disclosed no significant joint space 
narrowing, malalignment or fracture injury.  There was no 
patellar tilt.  

The veteran indicated in July 2001 that he had pain from 
degenerative arthritis in many joints.  In August 2001, he 
related that he had "bad" arthritis, and subsequently 
attended a session in the Education Medical Nutrition Therapy 
clinic that discussed alleviating arthritis symptoms using 
holistic therapies.  A magnetic resonance imaging (MRI) scan 
of the left knee in July 2002 was interpreted as showing mild 
degenerative joint disease, predominantly at the 
patellofemoral joint.  There was thinning of the hyaline 
cartilage at both the medial and lateral patellar facets.  No 
other abnormalities of the left knee were observed.  

The veteran reported knee pain in January 2002.  A social 
work clinic note dated in August 2002 indicates that the 
veteran had started attending a local technical school and 
was taking photography under the VA's vocational 
rehabilitation program.  The veteran indicated that he had 
been diagnosed with degenerative joint disease and had an 
orthopedic examination the following month.  In September 
2002, he stated that there had been no change in chronic knee 
pain since his last visit.  Examination at that time revealed 
mild tenderness on palpation along the medial and lateral 
joint spaces.  There was no effusion.  He reported chronic 
knee pain in March and April 2004.  

The veteran was examined for VA compensation and pension 
purposes in February 2004.  He stated that he had bilateral 
knee pain, the left greater than the right.  It was noted 
that he had difficulty with extension of the knees, as well 
as significant mechanical symptoms of giving way, catching 
and popping.  It was reported that there were recurrent 
effusions of the left knee.  The veteran said that he had 
problems with the right knee but that they were certainly 
less than those associated with the left knee.  It was noted 
that an MRI in November 2003, showed articular cartilage 
thinning of both the medial femoral condyle and the 
patellofemoral joint but was otherwise negative.  

On physical examination of the right knee, there was a well-
healed curvilinear incision over the lateral aspect.  Range 
of motion was from zero to 135 degrees.  There was some mild 
to moderate joint line tenderness medially and laterally.  
The veteran had mild discomfort with patellar grind testing 
and a negative patellar apprehension test.  

Examination of the left knee disclosed a similar well-healed 
incision.  There was no effusion.  Range of motion was 
limited from five to 100 degrees.  There was some patellar 
crepitus as well as tenderness to palpation along the joint 
line, both medially and laterally.  He had a mild 
apprehension test.  The left knee was stable upon examination 
at that time.  There was pain with the McMurray's examination 
on the medial side but no audible click.  An assessment of 
bilateral degenerative joint disease was rendered.  

In a March 2004 addendum to the February 2004 examination 
report, the examiner commented on the functional ability of 
the veteran's service-connected disabilities.  With respect 
to the knees, it was noted that the veteran reported pain 
with any attempt at walking.  He said that he was unable to 
walk any further than 50 yards due to knee pain that required 
him to stop.  He reported using a cane at times.  The veteran 
related that his pain was worse at the end of the day and 
with weather changes.  It was noted that he was currently in 
vocational rehabilitation learning to be a photographer, but 
that he had some difficulty with this because he was unable 
to stoop and climb which were actions required in a 
photographer's work.  An assessment of functional losses as 
described secondary to bilateral knee degenerative joint 
disease was recorded.  

Legal Analysis

The right knee is currently rated under Diagnostic Code 5257, 
which provides that mild recurrent subluxation or lateral 
instability of a knee warrants a 10 percent evaluation.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  This diagnostic 
code rating may also apply to the left knee.  

Applicable regulations also provide that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261.  

The Rating Schedule provides that flexion of either leg 
limited to 60 degrees warrants a noncompensable rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  

Extension limited to 5 degrees warrants a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; and extension limited to 20 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2004).  Flexion of the knee to 140 degrees is considered 
full, and extension to 0 degrees is considered full.  See 38 
C.F.R. § 4.71, Plate II (2004).  

The rating schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion. 38 C.F.R. § 4.71, Plate II (2004).

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  VA's General 
Counsel held in VAOPGCPREC 23- 97 that a veteran who has 
arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that, when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.  In the alternative, a compensable rating may be 
granted by virtue of 38 C.F.R. § 4.59 (2004).

More recently, the VA General Counsel held that separate 
ratings could be provided for limitation of knee extension 
and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004 (2004); 69 Fed. Reg. 59990 (2004)

Right Knee

With regard Diagnostic Code 5257, the veteran has generally 
been found to have no instability on examinations.  He has 
been found to have as much as a 50 percent subluxation of the 
patella, and has complained of knee giveway.  These symptoms 
have been recognized by the current 20 percent evaluation for 
moderate subluxation or instability under Diagnostic Code 
5257.  None of the examinations have reported severe 
recurrent subluxation or any lateral instability.  Therefore, 
an evaluation in excess of 20 percent is not warranted.

The veteran has always been found to have full extension of 
the right knee to 0 degrees.  38 C.F.R. § 4.71, Plate II.  
Thus an additional evaluation is not warranted on the basis 
of limitation of extension under Diagnostic Code 5260.

Examinations have revealed some limitation of flexion.  On 
the most recent examination the veteran could flex his knee 
to 135 degrees.  The normal range of flexion is 140 degrees.  
This limitation does not meet the criteria for a compensable 
rating under Diagnostic Code 5261.  

Chondromalacia can, however, be rated by analogy to 
osteomalacia under Diagnostic Code 5214, which in turn is 
rated in accordance with Diagnostic Code 5003.  Diagnostic 
Code 5003 provides a 10 percent rating for noncompensable 
limitation of motion of a joint.  Moreover, the provisions of 
38 C.F.R. §§ 4.40, and 4.45, provide for ratings based on 
functional factors.  Thus, a sperate10 percent evaluation is 
warranted for limitation of right knee flexion.

Left Knee

The veteran is currently in receipt of the maximum evaluation 
provided under 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2004).

On the most recent VA examination, left knee range of motion 
was five to 100 degrees.  This is less than the normal range 
of extension and flexion, but is noncompensable under 
Diagnostic Codes 5260 and 5261; see 38 C.F.R. § 4.71, Plate 
II.

On VA examination in February 2004, the VA examiner 
acknowledged the veteran's complaints of right and left knee 
pain and discomfort, as well as objective findings most 
notable for joint line tenderness.  The Board observes, 
however, that no swelling, locking, effusion, weakness, 
inflammation or instability was noted on examination (or on 
earlier examinations), nor do VA outpatient clinic notes 
evidence other than complaints of pain and activity 
restrictions.  

Crepitation whether in the soft tissues or within the joint 
structures should be noted carefully as points of contact 
which are diseased.  See 38 C.F.R. § 4.59.  Given the other 
findings that include patellofemoral crepitus, and medial and 
lateral joint line tenderness, the Board finds that the 
symptoms associated with the left knee warrant a 10 percent 
evaluation for noncompensable limitation of extension, and 10 
percent for noncompensable limitation of flexion.  

On examinations, the veteran has not been found to have 
instability or subluxation involving the left knee, 
therefore, a separate evaluation under Diagnostic Code 5257 
is not warranted.  VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).



2.  Propriety of the reduction of bilateral shoulder 
disability from 20 to 10 percent.

Upon VA joints examination in March 2001, the veteran related 
that he had had shoulder pain since he fell off the back of a 
truck on the flight line in service.  He said that he 
dislocated both shoulders at that time and that they had 
dislocated multiple times since that time, most recently two 
months before while lifting a heavy toolbox.  The veteran 
denied a previous history of surgery or physical therapy.  

Upon physical examination, active range of motion of both 
shoulders was 90 degrees of abduction, 120 degrees of 
elevation, 30 degrees of external rotation and internal 
rotation to L2.  Passive range of motion was 90 degrees 
abduction, 150 degrees of elevation.  Rotator cuff strength 
was 5/5.  The veteran had a positive glide and shift sign, 
bilaterally.  He had a positive apprehension, but a negative 
relocation sign.  An impression of both shoulders with post-
traumatic early glenohumeral arthritis with recurrent 
instability was rendered.  X-rays of the shoulders were 
interpreted as showing no significant arthritic change, 
malalignment or fracture injury.

By rating action dated in July 2001, the 10 percent 
disability evaluation for residuals of bilateral shoulder 
separation was increased to 20 percent disabling, effective 
from August 31, 2000.  

In a VA outpatient clinic note dated in October 2001, the 
veteran complained of pain in the shoulders all the time.  

When examined by VA in July 2002, the veteran complained of 
bilateral shoulder pain, and reiterated that the shoulders 
had 'popped out' several times since service.  He said that 
they had never been medically relocated.  The veteran stated 
that his shoulders hurt when he slept on either side, and 
that he had to sleep on his back.  

Examination of the right shoulder revealed 165 degrees of 
forward elevation and abduction, 5/5 rotator cuff strength, 
5/5 deltoid strength, and positive signs of impingement in 
the 1, 2, and 3 positions.  There was negative apprehension 
and relocation.  The veteran had positive cross arm 
abduction, and there was tenderness to palpation of the 
acromioclavicular joint.  

Examination of the left shoulder showed zero to 155 degrees 
"of range of motion," 5/5 deltoid and rotator cuff 
strength, negative apprehension and relocation, positive 
signs of impingement in the 1, 2 and 3 positions, and 
tenderness to palpation in the acromioclavicular joint.  The 
assessment noted that examination of the shoulders revealed 
mild signs of subacromical impingement, but no evidence of 
shoulder instability.  X-rays were reportedly ordered, but 
not of the shoulders.

By rating action dated in December 2002, the RO proposed to 
reduce the 20 percent disability evaluations for residuals of 
bilateral shoulder separation to 10 percent disabling, based 
on the results of VA examination.  By rating action dated in 
March 2003, the evaluations for right and left shoulder 
disabilities were each decreased to 10 percent, effective 
from June 1, 2003.

VA outpatient records dating from 1999 show that the veteran 
stated in March 2001 that he had a lot of joint pain, to 
include in the shoulders.  He noted shoulder discomfort 
lifting cases of beer while working at a convenience store, 
but said that he forgot about the pain when he went fishing.  
Examination of the left shoulder at that time revealed no 
significant arthritic change, malalignment or fracture 
injury.  

On the VA examination in February 2004, the veteran had 90 
degrees for forward flexion, and 80 degrees of abduction in 
the right shoulder.  He had 90 degrees of forward flexion, 
and 80 degrees of abduction in the left shoulder.  Again X-
rays were reportedly ordered, but apparently no examination 
was made of the shoulders.

The veteran's shoulder disorders have historically been rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5201, which provide that limitation of arm motion to shoulder 
level warrants a 20 percent rating for the major and minor 
extremity.

Reductions in the rating of a service-connected disability 
generally are governed by § 38 C.F.R. § 3.344.  Paragraph (c) 
of that regulation provides that the provisions of paragraphs 
(a) and (b) apply only to "ratings which have continued for 
long periods at the same level (five years or more).  In all 
other cases, an adequate reexamination that discloses 
improvement in a condition that has not stabilized will 
warrant reduction in rating.  Id.  

Legal Analysis

As a preliminary matter, the Board notes that in his notice 
of disagreement received in March 2003, the veteran only 
appealed the reduction of his ratings for bilateral shoulder 
disability from 20 to 10 percent, effective from June 1, 
2003.  The 20 percent ratings had been in effect for less 
than five years.  

Here, the veteran's 20 percent evaluation was in effect from 
August 31, 2000 until May 31, 2003, a period less than five 
years.  Therefore, the provisions of 38 C.F.R. § 3.344(c), 
but not 38 C.F.R. § 3.44(a) or (b), are applicable.  

In rating reductions care must be taken, to ensure that a 
change in an examiner's evaluation reflects an actual change 
in the veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13 (2004); see also Brown v. Brown, 
5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

In determining whether the veteran had limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2004).

The 2001 and 2004 VA examinations both reported ranges of 
abduction, and/or flexion showing that the veteran could not 
raise either arm above shoulder level.  With regard to the 
left shoulder, it is unclear what motions the July 2002 
examiner was reporting.  It was noted only that "range of 
motion" was to 155 degrees.  It is not apparent whether this 
was a reference to forward flexion, abduction, or some other 
range of motion.  

Given this lack of clarity, and the fact that examinations 
before and sine July 2002 have shown limitation of left arm 
motion to shoulder level; the Board finds that the July 2002 
examination did not show improvement in the left shoulder 
disability, and that the 20 percent evaluation should be 
restored.

The July 2002 examiner was clearer with respect to the ranges 
of motion in the right arm.  The reported findings are not 
consistent, however, with those reported on the 2001 and 2004 
examinations.  The 2002 examiner also did not report whether 
there was additional limitation attributable to functional 
factors.  38 C.F.R. §§ 4.40, 4.45.  Therefore, the Board 
finds that the July 2002 examination did not demonstrate 
improvement in the right shoulder disability, and that the 20 
percent evaluation for that disability should also be 
restored.


ORDER

An increased rating for right knee chondromalacia patella 
with recurrent subluxation is granted, namely a separate 10 
percent rating for limitation of extension, in addition to 
the existing 20 percent rating is granted.  

An increased rating for left knee chondromalacia is granted, 
namely separate 10 percent ratings for limitation of flexion 
and extension are granted. 

The reduction in the rating for residuals of right shoulder 
separation from 20 to 10 percent disabling was not proper; 
the claim for restoration of the 20 percent rating is 
granted.  

The reduction in the rating for residuals of left shoulder 
separation from 20 to 10 percent disabling was not proper; 
the claim for restoration of the 20 percent rating is 
granted.



REMAND

The veteran contends that he now has an acquired psychiatric 
disorder that is secondary to service-connected orthopedic 
disability for which service connection should be granted.  
He asserts that he is totally disabled and unemployable due 
to service-connected disability.  

VA outpatient clinical records show that in March 2001, the 
veteran reported that he was planning to enroll in a 
vocational rehabilitation photography class beginning August 
2002.  It was noted at that time that he was working in a 
convenience store up to 40 hours a week, but was reported to 
have stated that he did not need to work [at the convenience 
store] because he received a VA check, and that he forgot 
about the pain when he went fishing.  The veteran related 
that he had feelings of depression, but denied ideation of 
hurting himself or others.  

Subsequent VA outpatient clinic notes dated in July 2002 
reflect that the appellant was referred to a social worker 
with feelings of depression.  He related that he became 
depressed at times because of pain in his left knee.  It was 
noted that he had been approved under the VA vocational 
rehabilitation program and would be taking photography at a 
local technical school.  It was recorded that the veteran's 
primary goal was to receive 100 percent disability and that 
he stated that he would be interested in seeing a 
psychiatrist if would help him achieve this objective.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The record reflects that the veteran has never had a VA 
psychiatric examination for compensation and pension 
purposes.  His report of symptoms and the report that he was 
depressed about a service connected disability, combined with 
clinical findings of depression satisfy the VCAA requirements 
for an examination.  An examination is needed to determine 
whether the veteran has a current psychiatric disability 
caused or aggravated by his service connected disabilities.

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtain an examination which includes 
an opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2004).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran's vocational 
rehabilitation file should be requested 
and associated with the claims folder.

2.  The veteran should be scheduled for 
an examination by a VA psychiatrist to 
determine the etiology of any current 
psychiatric disability.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies, including psychological 
testing, should be accomplished.  

Following the examination the examiner 
is requested to render an opinion as to 
whether it is at likely as not (50 
percent probability or more) that the 
veteran now has a psychiatric disorder 
that has been caused or aggravated 
(made permanently worse) by service 
connected orthopedic disabilities, or 
is otherwise the result of a disease or 
injury in service.
The examiner should also express an 
opinion as to whether the service 
connected disabilities, at least as 
likely as not, preclude gainful 
employment consistent with the 
veteran's education and occupational 
experience.
A comprehensive and complete rationale 
for the opinion expressed should be 
included in the report.

4.  Thereafter, the AMC or RO should 
readjudicate the remaining claims on 
appeal.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


